Citation Nr: 0023672	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  94-30 701	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an upper 
respiratory infection.

2.  Entitlement to service connection for a sinus condition.  

Entitlement to service connection for convergence 
insufficiency and astigmatism.

4.  What evaluation is warranted for fibromyalgia of the 
upper and lower back, from September 8, 1993?


WITNESSES AT HEARING ON APPEAL

The veteran and her husband


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1993.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a February 1994 rating action 
of a regional office of the Department of Veterans Affairs 
(VA).  

The Board remanded the case in August 1996 for further 
development.  Included in that remand were claims of service 
connection for a bladder or urinary infection and service 
connection for folliculitis.  In an August 1997 rating 
action, the St. Petersburg, Florida Regional Office (RO) 
granted service connection for neurogenic bladder and 
folliculitis.  Hence, no further question or controversy is 
presented over which the Board may exercise jurisdiction.

In a June 2000 letter, the Board contacted the veteran and 
requested that she clarify whether she was represented in her 
appeal.  The veteran was notified that if she did not respond 
within 30 days from the date of the letter, the Board would 
proceed with review of her claim without representation.  To 
date, there has been no response from the veteran.  

The case was most recently certified to the Board by the St. 
Petersburg, Florida Regional Office (RO).  

In a September 1997 statement, the veteran presented claims 
of entitlement to increased ratings for folliculitis, a 
bladder disorder, and an anxiety disorder.  These issues, 
however, are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate consideration. 



FINDINGS OF FACT

1.  The claims of entitlement to service connection for an 
upper respiratory infection and a sinus condition are not 
supported by cognizable evidence demonstrating that the claim 
is plausible or capable of substantiation.  

2.  The claim of entitlement to service connection for 
convergence insufficiency and astigmatism is not supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for an 
upper respiratory infection and a sinus condition are not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  The claim of entitlement to service connection for 
convergence insufficiency and astigmatism is not well 
grounded.  38 U.S.C.A. § 5107.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A careful review of the service medical records reveals that, 
at entrance in August 1989, the veteran wore glasses, and 
near vision visual acuity was recorded as 20/200 bilaterally, 
correctable to 20/30 in the right eye and 20/40 in the left 
eye.  Clinical evaluations of the sinuses, lungs and chest 
were considered normal.  

In September 1989, the veteran's uncorrected vision was 
20/100 bilaterally.  Corrected vision in the right eye was 
20/20; the left eye was corrected to 20/40.  The report of a 
July 1990 eye consultation noted that the veteran had been 
prescribed glasses which resulted in corrected vision of 
20/20 in the right eye and 20/25-3 in the left eye.  The 
report of a January 1991 eye examination conducted when the 
veteran reported for a replacement contact lens included a 
normal examination of the external eyes.  The assessments 
included bilateral compound hypermetropic astigmatism, and 
left esotropia with mild amblyopia.  Service medical records 
are silent for any disease or injury to either eye.

In October 1989, the veteran was seen with complaints of 
sinus pressure and productive cough.  The assessment was that 
of upper respiratory infection.  Later that same month, she 
was seen for complaints of dry cough and right ear pain.  The 
assessment was that of upper respiratory infection and right 
otitis media.  

In November 1989, the veteran was seen for complaints of 
nausea and fever of three weeks duration.  She was noted to 
have recently quit smoking and reported a persistent dry 
cough.  Shortly thereafter, the veteran presented with 
complaints of shortness of breath, chest tightness and a 
several week history of nausea and dizziness.  A chest x-ray 
study revealed prominent interstitial markings and yielded a 
diagnosis of mitral valve prolapse on pulmonary study.  

In February 1991, the veteran presented with upper 
respiratory infection symptoms, including cough and purulent 
nasal drainage.  The diagnostic impression was that of upper 
respiratory infection and early sinusitis.  

The report of a November 1991 periodic examination included 
normal evaluations of the sinuses, lungs and chest.  The 
veteran was noted to have defective vision in both eyes, near 
vision corrected to 20/25 in the right eye, 20/30 in the 
left.

The veteran was seen in December 1992 for complaints of head 
congestion, sore throat and cough with sinus pressure, of two 
days duration.  Following physical examination, the 
assessment was pharyngitis.  

Post-service medical records include outpatient treatment 
records and reports of numerous VA examinations.  The veteran 
presented to a December 1994 visual examination with 
complaints of seeing double when she did close reading.  
Diagnoses included convergence insufficiency, hyperopia and 
astigmatism and left eye amblyopia.

The report of a January 1995 VA respiratory examination 
included the veteran's complaint of shortness of breath and a 
history of smoking one pack of cigarettes daily.  Physical 
examination revealed no structural changes to the lungs.  
Pulmonary function testing disclosed a fixed airway 
obstruction.  The assessment was central airway obstruction, 
cause undetermined.  

The report of a January 1995 examination of the nose and 
sinuses noted the veteran's complaints of daily facial pain.  
Objective examination revealed sinus tenderness without 
apparent septal deviation.  X-rays of the sinuses were within 
normal limits.  Following physical examination, the diagnosis 
was sinusitis, by history.

The veteran testified at a personal hearing before the RO in 
November 1994, and again before the undersigned Member of the 
Board in March 1996.  At each hearing, the veteran asserted 
that her current conditions are related to service.  She 
maintained that the upper respiratory and sinus conditions 
had their onset in service and not improved since that time.  
With regard to her decreased visual acuity, the veteran 
argued that her eyes became worse after working with 
computers during service.  

When the Board initially reviewed the veteran's appeal in 
August 1996, the issues on appeal included claims of service 
connection for hyperopia and amblyopia, as well as for 
convergence insufficiency and astigmatism.  In February 1994, 
the RO denied a claim of entitlement to service connection 
for decreased visual acuity as the diagnosed disorders of 
record were judged to be refractive errors, conditions for 
which compensation may not be authorized.  The Board remanded 
the claims pertaining to convergence insufficiency and 
astigmatism to attempt to obtain an opinion which would 
determine whether those conditions were caused by anything 
other than refractive error.  The Board also remanded the 
issues of service connection for upper respiratory infection 
and sinus condition in order to obtain additional medical 
evidence and to determine whether there was a relationship 
between those conditions and the service-connected mitral 
valve prolapse.  

Additional outpatient treatment records associated with the 
claims folder include a March 1996 chart extract noting that 
the veteran presented with complaints pertaining to her back, 
neck and sinuses, but left before completing the appointment.  

The report of a May 1997 VA examination included the 
veteran's complaints of recurrent acute sinusitis associated 
with headaches and cough, and occasionally associated with 
acute bronchitis.  The examiner noted a history of mitral 
valve prolapse.  Following physical examination, including 
pulmonary function tests and chest x-ray studies, the 
diagnoses included mitral valve prolapse, mild chronic 
obstructive pulmonary disease (COPD) and bronchitis, 
resolved.  The examiner commented that the claims folder had 
been reviewed and was noted to include various episodes of 
acute sinusitis, and a work-up because of persistent chest 
tightness despite resolution of an upper respiratory tract 
infection.  It was the examiner's opinion that the episodes 
of acute bronchitis worsen the chest tightness; however, that 
chest tightness was related to the mitral valve prolapse and 
not from the currently diagnosed mild pulmonary disease. 

The report of a VA visual examination conducted in June 1997 
noted the veteran's self-reported history of difficulty 
reading with glasses, and of "wander[ing]" of the left eye.  
Corrected visual acuity was records as 20/20 in both eyes, 
near distance; 20/20-2 in the right eye and 20/25 in the left 
eye for far distance.  Following an examination, the 
diagnoses included congenital esotropia, "not service 
connected.  This has produced mild [left eye] amblyopia" and 
hyperopia with astigmatism-"existed prior to enlistment, 
not service connected."  

The veteran presented to a VA examination of the nose and 
sinuses in June 1997 with complaints of headaches with facial 
pain, post-nasal drip, increased sneezing and periodic 
epistaxis.  Physical examination revealed the septum was 
deviated slightly posteriorly.  There was atrophy of the 
anterior septal mucosa.  The diagnosis was that of mild nasal 
septal deformity and atrophic rhinitis, possibly secondary to 
estrogen deficiency.  

In an August 1997 rating decision, the RO, inter alia, denied 
a claim of service connection for COPD.  

In a November 1997 rating action, the RO granted service 
connection and assigned a 10 percent rating for atrophic 
rhinitis as secondary to the service-connected residuals of a 
hysterectomy.  

In a supplemental statement of the case issued later that 
month the RO explained the specific denial of service 
connection for astigmatism and convergence insufficiency.

In numerous statements submitted in support of her claim, the 
veteran reiterated her arguments that the conditions at issue 
are related to service.  In a December 1997 statement, the 
veteran referred to recent treatment received from an eye 
care professional and indicated that the records showed a 
loss of depth perception which was likely due to use of 
computers, or in the alternative, due to a cervical spine 
injury.  

Following an April 1998 VA examination the veteran was 
diagnosed with mild chronic obstructive pulmonary disease 
which was judged to possibly be due to her smoking habit. 

II.  Analysis

The threshold question to be answered in the veteran's appeal 
is whether she has presented evidence of well-grounded 
claims.  If not, her application for service connection must 
fail, and there is no further duty to assist her in the 
development of her claims.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In fact, the United States 
Court of Appeals for Veterans Claims (Court) has held that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Id. at 496.  Moreover, a 
condition "noted during service" does not require any type 
of special or written documentation, such as being recorded 
in an examination report, either contemporaneous to service 
or otherwise, for purposes of showing that the condition was 
observed during service or during the presumption period.  
Id. at 496-97.  However, medical evidence is required to 
demonstrate a relationship between the present disability and 
the demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In essence, the veteran contends that she is suffering upper 
respiratory and sinus conditions as a result of service.  She 
further contends that service connection is warranted for 
convergence insufficiency and astigmatism.  In this regard, 
such lay assertions are beyond the veteran's expertise, King, 
and the Board must look to other evidence of record to 
determine whether she has presented well-grounded claims of 
service connection. 

With regard to the claimed upper respiratory infection and 
sinus condition, the Board notes that service medical records 
include diagnoses of both conditions.  The Board further 
notes, however, that the report of a November 1991 periodic 
examination noted normal sinuses, lungs and chest.  VA 
examinations have yielded diagnoses of sinusitis, by history, 
and bronchitis, resolved; however, there is no medical 
opinion to support the veteran's assertions that those 
findings are related to a service-connected disability or 
otherwise to service.  As a lay person, she is not competent 
to offer an opinion as to the question of causation presented 
in this case.  Espiritu.  As there is no competent medical 
evidence relating a currently demonstrated upper respiratory 
or sinus condition to service, the Board finds that the 
veteran has not met her burden of submitting well-grounded 
claims.  Caluza.  

Similarly, while service medical records include diagnoses of 
astigmatism and convergence insufficiency, there is no 
competent medical evidence that those conditions represent 
anything other than refractive error.  A refractive error may 
not be service connected.  38 C.F.R. § 4.9 (1999).  The Board 
notes that the definitions of both conditions were included 
in the August 1996 remand.  Astigmatism was defined as a 
refractive error which prevents light rays from coming to a 
point focus on the retina because of different degrees of 
refraction in the various medians of the cornea or 
crystalline lens.  Convergence insufficiency is an 
insufficiency in the process of directing the visual axes of 
the eyes to a near point.  D. Vaughn, R. Asbury, and K. F. 
Tabbara, GENERAL OPHTHALMOLOGY 426 (12th ed. 1989).  Thus, the 
Board finds that the veteran was provided adequate notice of 
that evidence and given an opportunity to respond.  Thurber 
v. Brown, 5 Vet. App. 119 (1993).  The veteran has not 
submitted any competent evidence that she currently has a 
disease or injury affecting the eyes for which service 
connection can be granted.  Hughes v. Derwinski, 3 Vet. 
App. 57 (1992); 38 C.F.R. §§ 3.303, 4.9.  The only evidence 
is her own lay assertions, which as noted, are not sufficient 
to well ground the claim.  Espiritu.  Therefore, service 
connection is not warranted.  

The Board acknowledges that it remanded the issues of service 
connection for additional development in August 1996.  
Included in that remand were requests that the RO obtain 
medical examinations which addressed specific questions posed 
by the Board.  The Board is aware that the examinations 
conducted on remand did not address those specific areas of 
concern; however, on further review, the Board has determined 
that the claims are not well grounded.  Therefore, there is 
no further duty to assist the veteran in the development of 
her claims.  If a claim is not well grounded, the Board lacks 
the jurisdiction to reach the merits of the underlying claim.  
Boeck v. Brown, 6 Vet. App. 14 (1993).  

As this decision explains the need for competent medical 
evidence which links a current disability to service, the 
Board finds the discussion contained herein sufficient to 
inform the veteran of the evidence which is lacking and that 
is necessary to make her claims as set forth above well 
grounded.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board also notes that the hearing testimony is considered 
credible insofar as the veteran and her husband have 
described their belief concerning the merits of these claims.  
As noted earlier, however, the veteran is not competent to 
testify to medical diagnosis or etiology.  Espiritu.  

The Board further acknowledges that the appellant did 
participate in Operation Desert Shield/Desert Storm, however, 
as she did not serve in Southwest Asia theater of operations 
the provisions of 38 U.S.C.A. § 1117 (West Supp. 2000) are 
not warranted.  38 C.F.R. § 3.317 (1999).

Finally, the Board has considered the "benefit of the 
doubt" doctrine, however, as the veteran's claims of 
entitlement to service connection do not meet the threshold 
of being well grounded, a weighing of the merits of the 
claims is not warranted and the benefit of the doubt doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

As well-grounded claims have not been presented, service 
connection for an upper respiratory infection, a sinus 
condition, convergence insufficiency and astigmatism is 
denied.


REMAND

The veteran contends that fibromyalgia of the upper and lower 
back is more severe than the current rating indicates.  The 
Court has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Inasmuch as the veteran has submitted a well-
grounded claim, VA is obligated to assist her in the 
development of that claim.  38 U.S.C.A. § 5107(a).  

Initially, the Board points out that the Court has made a 
distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a 
previously service-connected condition.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Rating the severity of the service-connected fibromyalgia is 
further complicated by the fact that, during the course of 
this appeal, Diagnostic Code 5025 pertaining to fibromyalgia 
was added to the rating schedule, effective from May 7, 1996.  
Thus, adjudication of the original rating claim must now 
include consideration of both the old and new criteria and 
those criteria which are most favorable to the veteran's 
claim must be applied.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The RO's attention is directed to VAOGCPREC 3-2000; 
65 Fed.Reg. 33422 (2000) regarding retroactive applicability 
of revised rating schedule criteria.  

The RO assigned the initial 10 percent rating under the 
provisions of 38 C.F.R. § 4.73, Diagnostic Code 5320, 
pertaining to muscle injuries.  Although the RO discussed the 
new rating criteria in a September 1998 supplemental 
statement of the case (SSOC), the Board notes that the 
veteran has never received a summary of the new regulations, 
with appropriate citations.  Thus, a remand is warranted.  
38 C.F.R. § 19.31. 

In addition to the need for a remand to ensure due process, 
the Board notes that additional development is necessary to 
obtain medical evidence necessary to adequately rate the 
severity of the veteran's disability under all applicable 
rating criteria.  The reports of VA examinations conducted to 
date have not addressed the rating criteria under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5025.  Thus, a remand, to include a 
VA examination, is warranted.  38 C.F.R. § 4.2.  

Accordingly, this claim is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated her for her 
service-connected fibromyalgia of the 
upper and lower back since January 1995.  
After securing the necessary release, the 
RO should attempt to obtain copies of all 
records from the identified treatment 
sources which have yet to be added to the 
claims folders.  If any record 
specifically identified by the appellant 
cannot be secured she should be informed 
of that fact in writing.

2.  Thereafter, the veteran should be 
afforded an appropriate VA examination to 
evaluate the severity of the service-
connected fibromyalgia of the upper and 
lower back.  All indicated tests should 
be conducted.  The claims folder and 
copies of the old and new criteria for 
rating fibromyalgia should be made 
available to the examiner for review.  
The examiner should comment on the 
severity, extent and frequency of related 
symptoms, as well as the response to 
therapy.  

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report should cover any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and 
provide an opinion as to how these 
factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact should be so 
stated.  The report of the examination 
should be typed.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.

4.  Thereafter, the RO should again 
review the veteran's claim for increase, 
with consideration of both the old and 
new rating criteria.  VAOGCPREC 3-2000.  
The RO must also document its 
consideration of a staged rating and 
explain, with applicable effective date 
regulations, any change in the evaluation 
during the appeal period.  See Fenderson.  
If any benefit sought on appeal remains 
denied, the veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 


